Citation Nr: 1033660	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  10-01 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel





INTRODUCTION

The Veteran had active duty service from December 1943 to January 
1944 and from February 1944 to April 1945, in the Merchant 
Marine.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to a TDIU.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has asserted that he is unemployable due to his 
service-connected asbestosis and PTSD.  The Veteran underwent a 
VA examination for his PTSD in October 2008.  At that time he 
manifested significant psychiatric symptoms, but had been retired 
for over 20 years.  Because of that fact, the VA examiner stated 
that he would have to resort to speculation to make a 
determination as to whether the Veteran's current psychiatric 
symptoms would preclude the "soon to be 88-year old Veteran" 
from working.  The VA examiner again found that an opinion would 
be speculative in February 2009.  Neither opinion explains why a 
response would be speculative other than the fact that the 
Veteran worked to retirement age, has currently been retired for 
20 years, and is 87 years old.

The Board notes that the question, in such cases, is whether a 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Additionally, an appellant's nonservice-connected 
disabilities and advancing age may not be considered in regards 
to entitlement to TDIU.  See 38 C.F.R. § 4.16(a); Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  

Given that the VA examiner's opinion is speculative and 
impermissibly grounds its rationale in the use of age in 
determining whether the Veteran is employable due to his PTSD, 
the Board finds that a new opinion is necessary in this case.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA 
examination must be based on an accurate factual premise).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Arrange for a VA examiner to review the 
claims file and offer an opinion as to the 
Veteran's PTSD's effect on his employability.  
The Board requests that a different examiner 
than the individual who responded in October 
2008 and February 2009 be assigned this task.  

The examiner should specifically comment on 
the impact of the Veteran's PTSD and 
asbestosis on his ability to obtain or 
maintain gainful employment, without regard 
to the Veteran's age or other nonservice-
connected disabilities.  The examiner is 
asked to specifically address the Veteran's 
unemployability in the context of his 
asbestosis, his PTSD, and the combination of 
the two disorders' effect on his 
employability.

The examiner is further instructed to give a 
clear rationale for any opinion that he or 
she expresses.  If the examiner opines that 
the above question cannot be resolved without 
resorting to speculation, then a detailed 
medical explanation as to why this is so 
(i.e., why is the causation unknowable?) must 
be provided.

2.  After the development requested above has 
been completed, the RO/AMC should again 
review the record and readjudicate the 
Veteran's claim for TDIU.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



